 

Exhibit 10.12

     

AMERICAN TECHNOLOGY CORPORATION 2005 EQUITY INCENTIVE PLAN

  FORM:   STOCK AWARD AGREEMENT   APPROVED BY:   COMPENSATION COMMITTEE  
VERSION:   AUGUST 2005

AMERICAN TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN
STOCK AWARD AGREEMENT

                                Unless otherwise defined herein, the terms
defined in the American Technology Corporation 2005 Equity Incentive Plan shall
have the same defined meanings in this Stock Award Agreement.

I.              NOTICE OF RESTRICTED STOCK GRANT

                You have been granted restricted shares of Common Stock, subject
to the terms and conditions of the Plan and this Stock Award Agreement, as
follows:

Name of Awardee:
                                                                                                               
    Total Number of Shares Granted: 
                                                               
                                                    Purchase Price per Share: 
$                                                              
                                                   Fair Market Value per Share:
$                                                    
                                                             Grant Date: 
                                                               
                                                    Vesting Commencement Date:
                                                               
                                                   

Vesting Schedule:
[Subject to Section II.H below, the first [    ]% of the Shares subject to this
Stock Award Agreement shall vest on the Vesting Commencement Date, and [    ]%
of the Shares subject to this Stock Award Agreement shall vest each
[month/quarter/year] of the Vesting Commencement Date, subject to the Awardee
continuing to be a Service Provider on such dates. Vesting shall accelerate as
provided in Section II.C below.]



--------------------------------------------------------------------------------



II.             AGREEMENT

                A.              Grant of Restricted Stock. Pursuant to the terms
and conditions set forth in this Stock Award Agreement (including Section I
above) and the Plan, American Technology Corporation, a Delaware corporation
(the “Company”), grants to the Awardee named in Section I above, on the Grant
Date set forth in Section I above, the number of Shares set forth in Section I
above. The granted Shares may be subject to a purchase price, as set forth in
Section I above.

                B.              Purchase of Restricted Stock. If the granted
Shares are subject to a purchase price, as set forth in Section I above, the
Awardee shall have the right to purchase such Shares at the specified purchase
price in accordance with such procedures as may be established by the
Administrator from time to time.

                C.              Vesting. The Awardee shall vest in the granted
Shares in accordance with the vesting schedule provided for in Section I above;
provided, however, that the Awardee shall cease vesting in the granted Shares
upon the Awardee’s Termination of Service. Notwithstanding the foregoing, the
Awardee shall vest in all granted Shares if the Company is subject to a Change
in Control before the Awardee’s Termination of Service, and the Awardee is
subject to an Involuntary Termination (defined below) in anticipation of or
within 24 months after the Change in Control. For purposes of this Award, the
term “Change in Control” shall not include any underwritten public offering of
Shares registered under the Securities Act of 1933, as amended (the “Securities
Act”).

                                                The term “Involuntary
Termination” shall mean the Awardee’s Termination of Service by reason of the
involuntary discharge of the Awardee by the Company (or the Affiliate employing
him or her) for reasons other than Cause (defined below), death or Total and
Permanent Disability. The term “Cause” shall mean (1) the Awardee’s theft,
dishonesty, or falsification of any documents or records of the Company or any
Affiliate; (2) the Awardee’s improper use or disclosure of confidential or
proprietary information of the Company or any Affiliate that results or will
result in material harm to the Company or any Affiliate; (3) any action by the
Awardee which has a detrimental effect on the reputation or business of the
Company or any Affiliate; (4) the Awardee’s failure or inability to perform any
reasonable assigned duties after written notice from the Company or an
Affiliate, and a reasonable opportunity to cure, such failure or inability; (5)
any material breach by the Awardee of any employment or service agreement
between the Awardee and the Company or an Affiliate, which breach is not cured
pursuant to the terms of such agreement; (6) the Awardee’s conviction (including
any plea of guilty or nolo contendere) of any criminal act which impairs the
Awardee’s ability to perform his or her duties with the Company or an Affiliate;
or (7) violation of a material Company policy.

                D.              Risk of Forfeiture.

                                  1.             General Rule. The granted
Shares shall initially be subject to a risk of forfeiture. The Shares subject to
a risk of forfeiture shall be referred to herein as “Restricted Shares.” The
Awardee may not transfer, assign, encumber, or otherwise dispose of any
Restricted Shares other than in accordance with this Stock Award Agreement and
the Plan. If the Awardee transfers any Restricted Shares in accordance with this
Stock Award Agreement and the Plan, then this Section shall apply to the
transferee to the same extent as to the transferor.

-2-

--------------------------------------------------------------------------------



                                 2.             Lapse of Risk of Forfeiture. The
risk of forfeiture shall lapse as the Awardee vests in the granted Shares in
accordance with the vesting schedule set forth in Section I above.

                                 3.             Forfeiture of Granted Shares.
The Restricted Shares shall automatically be forfeited and immediately returned
to the Company upon the Awardee’s Termination of Service; provided that if any
Restricted Shares were purchased by the Awardee, then upon the Awardee’s
Termination of Service, the Company shall have the right to repurchase such
Restricted Shares at the original price paid by the Awardee at any time during
the 90-day period following the date of the Awardee’s Termination of Service.
The certificates evidencing the Restricted Shares shall have stamped on them a
special legend referring to the Company’s right of repurchase.

                                 4.              Additional Shares or
Substituted Securities. In the event of a stock split, reverse stock split,
stock dividend, recapitalization, combination or reclassification of the Common
Stock or any other increase or decrease in the number of issued and outstanding
Shares effected without receipt of consideration by the Company, any new,
substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are by reason of such transaction
distributed with respect to any Restricted Shares or into which such Restricted
Shares thereby become convertible shall immediately be subject to a risk of
forfeiture as provided herein.

                                 5.              Escrow. Upon issuance, the
certificates representing the granted Shares may, at the discretion of the
Administrator, be deposited in escrow with the Company to be held in accordance
with the provisions of this Stock Award Agreement. If the granted Shares are
held in escrow, as provided in this subsection (5), any new, substituted or
additional securities or other property described in subsection (4) above shall
immediately be delivered to the Company to be held in escrow, but only to the
extent the granted Shares are at the time Restricted Shares. All regular cash
dividends on Restricted Shares (or other securities) at the time held in escrow
shall be paid directly to the Awardee and shall not be held in escrow.
Restricted Shares, together with any other assets or securities held in escrow
hereunder, shall be (i) surrendered to the Company for cancellation upon
forfeiture thereof, or (ii) released to the Awardee upon request, but only to
the extent that the granted Shares are no longer Restricted Shares.

                E.              Leave of Absence. The Awardee shall not incur a
Termination of Service when the Awardee goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
(or Affiliate employing him or her) in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. However, the
Awardee incurs a Termination of Service when the approved leave ends, unless the
Awardee immediately returns to active work.

                F.              Rights as a Stockholder. The Awardee shall have
the rights of a stockholder of the Company, including the right to vote the
granted Shares.

                G.              Regulatory Compliance. The issuance of Common
Stock pursuant to this Stock Award Agreement shall be subject to full compliance
with all applicable requirements of law and the requirements of any stock
exchange or interdealer quotation system upon which the Common Stock may be
listed or traded.

-3-

--------------------------------------------------------------------------------



                H.              Vesting if Sale Prohibited by Insider Trading
Policy. The Company has established an Insider Trading Policy (as such policy
shall be amended from time to time, the “Policy”) relative to trading while in
possession of material, undisclosed information. Under the Policy, officers,
directors, employees and consultants of the Company and its subsidiaries are
prohibited from trading in securities of the Company during certain “Blackout
Periods” as described in the Policy. If a scheduled vesting date for Shares
falls on a day during such a Blackout Period, then the Shares that would
otherwise have vested on such date shall not vest on such date, but shall
instead vest, provided the Awardee remains a Service Provider, on the date that
is two (2) business days after the last day of the Blackout Period applicable to
the Shares.

                I.                Withholding Tax. The Company’s obligation to
deliver the granted Shares or to remove any restrictive legends upon vesting of
such Shares under the Plan shall be subject to the satisfaction of all
applicable federal, state, local and foreign income, and employment tax
withholding requirements. The Awardee shall pay to the Company an amount equal
to the withholding amount (or the Company may withhold such amount from the
Awardee’s salary) in cash. At the Administrator’s election, the Awardee may pay
the withholding amount with Shares (including previously vested granted Shares);
provided, however, that payment in Shares shall be limited to the withholding
amount calculated using the minimum statutory withholding rates.

                J.               Certain Federal Income Tax Issues.

                                 1.               Subject to provisions
discussed in subsection (2) below, under Section 83 of the Code, the Awardee
will recognize ordinary income upon transfer of the Shares to the Awardee,
measured as the difference between the fair market value of the granted Shares
on the date of transfer and the amount paid for the granted Shares, if any. The
capital gain holding period will begin on the date of transfer.

                                 2.               To the extent that the granted
Shares are subject to a “substantial risk of forfeiture” (within the meaning of
Section 83 of the Code) on the Grant Date, the Awardee will not recognize
ordinary income on the Grant Date. Instead, the Awardee will recognize ordinary
income when the granted Shares are no longer subject to a substantial risk of
forfeiture (i.e., as the Shares vest). The Awardee’s ordinary income is measured
as the difference between the amount paid for the granted Shares, if any, and
the fair market value of the granted Shares when such Shares are no longer
subject to a substantial risk of forfeiture. The capital gain holding period for
Shares subject to a substantial risk of forfeiture begins on the date when such
Shares are no longer subject to a substantial risk of forfeiture.

                                 3.               If the Shares are subject to a
substantial risk of forfeiture, the Awardee may nonetheless accelerate his or
her recognition of ordinary income, if any, and begin his or her capital gains
holding period by timely filing an election pursuant to Section 83(b) of the
Code (the “83(b) Election”). If the Awardee makes an 83(b) Election, the excess
of (i) the fair market value of the granted Shares on the Grant Date over
(ii) the purchase price, if any, paid for the granted Shares will be included in
the Awardee’s ordinary income. However, if the granted Shares are later
forfeited, the Awardee will not be entitled to a tax deduction or a refund of
the tax already paid. If the Awardee makes the 83(b) Election, the Awardee will
not recognize any additional income when the granted Shares vest and any
appreciation in the value of the granted Shares after the election is not taxed
as compensation but instead is taxed as capital gain when the granted Shares are
sold.

-4-

--------------------------------------------------------------------------------



                                4.               The 83(b) Election must be
filed with the Internal Revenue Service within 30 days after the Shares are
transferred. Any ordinary income resulting from the election will be subject to
applicable tax withholding requirements, if the Awardee is an employee or former
employee. The election is generally irrevocable and cannot be made after the
30-day period has expired. In the event that the Awardee makes an 83(b)
Election, the Awardee agrees that (i) the Awardee will promptly provide the
Company with a copy of the 83(b) Election, as filed with the Internal Revenue
Service, and (ii) the Company may withhold from any payments due to the Awardee
any applicable federal, state or local taxes and such other deductions as are
prescribed by law and/or the Awardee will pay to the Company all such tax
withholding amounts promptly upon request.

                                5.               THE FOREGOING IS ONLY A SUMMARY
OF THE EFFECT OF U.S. FEDERAL INCOME TAXATION UPON THE AWARDEE WITH RESPECT TO
THE GRANT OF RESTRICTED SHARES UNDER THE PLAN. IT DOES NOT PURPORT TO BE A
COMPLETE DISCUSSION OF THE U.S. FEDERAL INCOME TAX CONSEQUENCES. IT DOES NOT
DISCUSS THE INCOME TAX LAWS OF ANY STATE, MUNICIPALITY OR FOREIGN COUNTRY IN
WHICH THE AWARDEE’S INCOME OR GAIN MAY BE TAXABLE. IN ANY EVENT, THE AWARDEE IS
HEREBY ADVISED TO CONSULT ITS OWN TAX ADVISOR AS TO THE CONSEQUENCES OF MAKING
AN 83(b) ELECTION. IF THE AWARDEE DESIRES TO MAKE AN 83(b) ELECTION, THEN IT IS
THE AWARDEE’S RESPONSIBILITY TO TIMELY MAKE A VALID ELECTION.

                K.             Plan. This Stock Award Agreement is subject to
all of the terms and provisions of the Plan, receipt of a copy of which is
hereby acknowledged by the Awardee. The Awardee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the
Administrator upon any questions arising under the Plan and this Stock Award
Agreement.

                L.              Successors. This Stock Award Agreement shall
inure to the benefit of and be binding upon the parties hereto and their legal
representatives, heirs, and permitted successors and assigns.

                M.             Restrictions on Resale. The Awardee agrees not to
sell any Shares at a time when Applicable Laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction shall
apply as long as the Awardee is a Service Provider and for such period of time
after the Awardee’s Termination of Service as the Administrator may specify.

-5-

--------------------------------------------------------------------------------



               N.               Lock-Up Agreement. The Awardee hereby agrees
that in connection with any underwritten public offering of Shares made by the
Company pursuant to a registration statement filed under the Securities Act, the
Awardee shall not offer, sell, contract to sell, pledge, hypothecate, grant any
option to purchase or make any short sale of, or otherwise dispose of any Shares
(including but not limited to Shares subject to this Award) or any rights to
acquire Shares of the Company for such period of time beginning on the date of
filing of such registration statement with the Securities and Exchange
Commission and ending at the time as may be established by the underwriters for
such public offering; provided, however, that such period of time shall end not
later than 180 days from the effective date of such registration statement. The
foregoing limitation shall not apply to shares registered for sale in such
public offering.

               O.               Entire Agreement; Governing Law. This Stock
Award Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Awardee with respect to the
subject matter hereof, and may not be modified adversely to the Awardee’s
interest except by means of a writing signed by the Company and the Awardee.
This Stock Award Agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

                P.               NO GUARANTEE OF CONTINUED SERVICE. THE AWARDEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE SHARES PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED SHARES OR
PURCHASING SHARES HEREUNDER). THE AWARDEE FURTHER ACKNOWLEDGES AND AGREES THAT
THIS STOCK AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH AWARDEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE AWARDEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.

                By the Awardee’s signature and the signature of the Company’s
representative below, the Awardee and the Company agree that this Award is
granted under and governed by the terms and conditions of this Stock Award
Agreement and the Plan. The Awardee has reviewed this Stock Award Agreement and
the Plan in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Stock Award Agreement and fully understands all
provisions of this Stock Award Agreement and the Plan. The Awardee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to this Stock Award Agreement and
the Plan.

                The Awardee further agrees that the Company may deliver by email
all documents relating to the Plan or this Award (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements). The
Awardee also agrees that the Company may deliver these documents by posting them
on a web site maintained by the Company or by a third party under contract with
the Company.

-6-

--------------------------------------------------------------------------------



                By executing this Stock Award Agreement, the Awardee hereby
warrants and represents that it is acquiring the Shares for its own account and
that it has no intention of distributing, transferring or selling all or any
part of the Shares except in accordance with the terms of this Stock Award
Agreement and Section 25102(f) of the California Corporations Code. The Awardee
also hereby warrants and represents that it has either (i) preexisting personal
or business relationships with the Company or any of its officers, directors or
controlling persons, or (ii) the capacity to protect its own interests in
connection with the grant of this Award by virtue of its business or financial
expertise, or that of any of its professional advisors who are unaffiliated with
and who are not compensated by the Company or any of its Affiliates, directly or
indirectly.

AWARDEE:   AMERICAN TECHNOLOGY CORPORATION             Signature   By:        
Printed Name   Title:           Residence              

-7-

--------------------------------------------------------------------------------

